DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the same number”, but it is not clear what elements are provided in the same number.
Claim 4 recites “the transmission belts”, which does not agree in number with “a transmission belt” from claim 1.
Claim 5 is dependent on indefinite claim 4.
Claim 10 recites “the direction” which lacks proper antecedent basis in the claims.
Claim 10 recites “its own rotation”, but it is not clear whether this refers to rotation of the rotating platform or to rotation of the distribution vehicle.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatouchi et al. (US 5,161,698), hereafter referred to as Hatouchi.
Consider claim 1.  Hatouchi teaches a distribution station, comprising:  a base (floor beneath 1, see fig. 3B); a housing (56) provided on the base and provided with a goods access port and an access door (proximate 57 in fig. 9); a rotating shelf (55) provided on the base and located in the housing, the rotating shelf comprising:  a rotating shaft (25) provided on the base vertically and provided with a rotating wheel (21) concentric with the rotating shaft; a transmission belt (23) wound around outer circumference of the rotating wheel; a plurality of shelf units (5) provided on the transmission belt at intervals in a horizontal direction, and the shelf units are configured to store goods (59); and a driving mechanism (24) connected to the rotating shaft in transmission, the driving mechanism is configured to drive the rotating shaft to rotate axially around itself (via 32), so that at least one of the plurality of shelf units corresponds to the goods access port; a distribution vehicle (60) configured to enter and exit the housing through the access door and transport the goods; a sorting device (clamp of 60) provided on the base and located in the housing, the sorting device is configured to pick up and place the goods between the distribution vehicle and the shelf units; and a control system (controls of 60 including remote 61) configured to control the driving mechanism and the sorting device.
Consider claim 2.  Hatouchi teaches that the rotating shelf comprises a plurality of rotating shafts (25, 33); the plurality of rotating shafts are arranged at intervals along a linear direction, heights 
Consider claim 3.  Hatouchi teaches that the rotating shelf comprises two rotating shafts (25, 33).
Consider claim 6.  Hatouchi teaches that the rotating wheel is a sprocket (21), and the transmission belt is a chain (23).
Consider claim 9.  Hatouchi teaches that the driving mechanism comprises a driving motor (24) and a driving belt (32); the driving motor is provided in the housing and is provided with an output end (31); the driving belt is connected between the output end and the rotating shaft; the driving motor is configured to drive the rotating shaft to rotate through a transmission of the driving belt (see fig. 2).
Consider claim 10.  As best understood in view of the 35 U.S.C. 112 rejections above, Hatouchi teaches that the distribution station further comprises a rotating platform (chassis of 60); the rotating platform is rotatably provided on the base and located in the housing; the rotating platform is configured to adjust the direction of the distribution vehicle through its own rotation when the distribution vehicle is parked on the rotating platform (via steering of 60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hatouchi (US 5,161,698) in view of Pearson et al. (US 5,863,172), hereafter referred to as Pearson.
Consider claims 4 and 5.  As best understood in view of the 35 U.S.C. 112 rejections above, Hatouchi teaches that each of the rotating shafts (25, 33) is provided with a rotating wheel (21, 22) which are wound with a transmission belt (23), but does not explicitly teach two rotating wheels located at a top end and a bottom end, a transmission belt wound around the wheels at the top end, and another transmission belt wound around the wheels at the bottom end.  Pearson teaches two rotating wheels located at a top end and a bottom end, a transmission belt wound around the wheels at the top end, and another transmission belt wound around the wheels at the bottom end (see fig. 5).  It would have been obvious to a person having ordinary skill in the art to modify Hatouchi’s driving mechanism to have two rotating wheels and two transmission belts as taught by Pearson in order to move heavier loads.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Please see MPEP 2144.04(VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatouchi (US 5,161,698) in view of Cassady et al. (US 9,120,624 B1), hereafter referred to as Cassady.
Consider claim 7.  Hatouchi teaches that the shelf units are provided with a plurality of goods storage grids sequentially distributed in a vertical direction (see fig. 6), but does not explicitly teach a plurality of opening and closing doors.  Cassady teaches a plurality of opening and closing doors (12) corresponding to a plurality of the goods storage grids respectively (see figs. 1 and 3).  It would have been obvious to a person having ordinary skill in the art to modify Hatouchi’s distribution station with a plurality of opening and closing doors as taught by Cassady in order to control access to the goods on the rotating shelf.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  Please see MPEP 2144.04(VI)(B) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Consider claim 8.  Hatouchi teaches that the distribution station further comprises a man-machine interface (73); the man-machine interface is provided on the housing and connected to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The attached PTO-892 lists references which teach various rotating storage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652